Citation Nr: 1340244	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  10-39 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for erectile dysfunction as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1967 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified in April 2012 before an Acting Veterans Law Judge who is unavailable to participate in this decision.  He was notified of his right to have another Board hearing and in July 2013 he testified at a video conference hearing before the undersigned Veterans Law Judge.  Copies of the transcripts of those hearings are of record.  


FINDING OF FACT

The evidence demonstrates the Veteran has erectile dysfunction as a result of his service-connected type II diabetes mellitus.


CONCLUSION OF LAW

Erectile dysfunction is shown to have been incurred as a result of a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).

In order to prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  A veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2012).

In this case, VA records show service connection was established for type II diabetes mellitus in a September 2009 rating decision.  The pertinent evidence includes an August 2008 VA examination report noting the Veteran was provided a diagnosis of type II diabetes mellitus in June 2009.  In that report the examiner noted that VA treatment records included evidence of hyperglycemia starting in 2000 with some elevated levels of glucose, but that no diagnostic levels were reached until December 2008.  The examiner also noted the Veteran stated that "about [one] year ago" his erection capability had decreased to about 50 percent and that he last had intercourse "about [two] months ago" and was still able to penetrate and ejaculate at that time.  In an October 2009 VA treatment report the Veteran's primary care provider found that his erectile dysfunction was directly related to his diabetes mellitus and noted that he had no symptoms of erectile dysfunction before starting diabetes medication.  

An August 2010 VA genitourinary examiner found that after a careful review of the record, it was not as likely as not the Veteran's erectile dysfunction is related to his type II diabetes mellitus.  As rationale for the opinion it was noted that medical studies had found erectile dysfunction in well over 50 percent of men over the age of 60 and that it was, thus, a normal accompaniment of aging.  It was further noted that diabetes was known to aggravate problems with erectile dysfunction found eight to ten years after the development of diabetes and due to peripheral vascular disease or neuropathy caused by diabetes, both of which required a number of years to develop after the onset of diabetes.  VA treatment records dated in June 2012 noted the Veteran's erectile dysfunction was documented to have started after his diagnosis of diabetes mellitus and had progressively worsened.  In testimony provided in support of his claim the Veteran reported that his erectile dysfunction began after he developed diabetes mellitus.

Based upon the evidence of record, the Board finds that the Veteran has erectile dysfunction as a result of his service-connected type II diabetes mellitus.  The Veteran's testimony that his erectile dysfunction began after he developed diabetes mellitus is credible and consistent with the findings of his VA primary care provider.  Although the August 2010 examiner noted that diabetes was known to aggravate erectile dysfunction a number of years after onset, no specific opinions were provided as to the effects of diabetes medication nor as to effects of the Veteran's hyperglycemia with some elevated levels of glucose starting in 2000.  The Board finds the October 2009 and June 2012 medical opinions are persuasive.  Therefore, the service connection claim is granted.


ORDER

Entitlement to service connection for erectile dysfunction as secondary to service-connected diabetes mellitus is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


